                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )
              Plaintiff,            )     ORDER DENYING DEFENDANT’S
                                    )     MOTION FOR LEAVE TO APPEAL
       vs.                          )
                                    )
Gabriel Martinez,                   )     Case No. 3:06-cr-14-17
                                    )
              Defendant.            )
______________________________________________________________________________

       Before the Court is Defendant Gabriel Martinez’s “Application for Leave to Appeal in This

Court of Appeals Pursuant to Fed. R. Crim. P. 52(b) Plain Error” filed on October 31, 2019. See

Doc. No. 1596. Martinez seeks leave to file an appeal of his sentence, alleging that this Court

plainly erred in calculating his total offense level under the United States Sentencing Guidelines.

       On December 12, 2008, Martinez was sentenced to life imprisonment. See Doc. No. 1195.

Martinez filed a timely notice of appeal. See Doc. No. 1199. On February 5, 2010, the Eighth

Circuit affirmed his conviction and sentence. United States v. Martinez, 364 F. App’x 305 (8th

Cir. 2010) (per curiam).

       The Court will not grant Martinez leave to file an appeal.           Martinez has already

unsuccessfully appealed his case to the Eighth Circuit, and a defendant is not allowed to appeal

his conviction or sentence twice. Martinez is also not seeking to appeal any of this Court’s orders

denying post-conviction relief. Further, even if Martinez could appeal his original judgment a

second time over a decade later, the Court finds that his appeal would be meritless. Martinez

contends that the Court committed plain error when it calculated his total offense level as a 47

rather than a 43. See U.S.S.G. Ch. 5 Pt. A, n.2 (“In rare cases, a total offense level of . . . more

than 43 may result from application of the guidelines. . . . An offense level of more than 43 is to

be treated as an offense level of 43.”). However, the Guidelines range determined by the Court—
life imprisonment—was the same as it would have been with a finding of a total offense level of

43. Accordingly, the Court did not commit a plain error that “affected the defendant’s substantial

rights” and “seriously affect[ed] the fairness, integrity or public reputation of judicial

proceedings.” See Rosales-Mireles v. United States, 585 U.S. ___, 138 S. Ct. 1897, 1904 (2018)

(quoting Molina-Martinez v. United States, 578 U.S. ___, 136 S. Ct. 1338, 1343 (2016)).

Martinez’s motion for leave to appeal (Doc. No. 1596) is hereby DENIED.

   IT IS SO ORDERED.

   Dated this 5th day of November, 2019.

                                                    /s/ Peter D. Welte
                                                    Peter D. Welte, District Judge
                                                    United States District Court




                                                2
